Title: To Thomas Jefferson from Joshua Dodge, 3 June 1824
From: Dodge, Joshua
To: Jefferson, Thomas


Esteemed Sir—
Marseilles
3 June 1824
I have the pleasure of informing you of my Arrival in this City about eighteen days ago. I had a very short passage from New york to Havre, from whence I proceeded to Paris where I had the pleasure of seeing the venerable Patriot Lafayette who informed me that he should certainly visit our Country before long, he having made up his mind to that effect—In fact what good can that excellent Patriot do now in France, he cannot save his Country from Political and religious intolerance which is making rapid Strides in this Country—Lafayette has nobly braved the Storm & so long as his presence could be of use to his Country in stemming the torrent of Ultraism, he firmly kept his post, but it has been all in vain for France appears to be again doomed to wear the yoke she wore for Centuries—There is no doubt but that the first intentions of the holy Alliance (after the war against Spain was finished) was to attack South America in an open war, but the Presidents message had a powerful effect & has prevented them from putting their designs into execution, they have consequently changed their plan of operations & they will now attempt to subvert the Liberties of the new South American Republics by intrigue & bribery which course they found So successful in Spain—England has been completely duped by the holy Alliance in the late war with Spain, but I believe her eyes are now open respecting their designs on South America & as it is so very apparent that it will be for her interests to prevent them from taking effect she will oppose them, It is however necessary to bear in mind that it is nothing but her interests that will make her take part in any cause in favor of Liberty & not her love for that blessing which she hates to see existing with others, In fact I am firmly convinced that if it was for the interest of England to sweep from off the face of the Earth every vestige of the human race that was not literally English she would do it & glory in the deed which She would dignify by the holy name of Patriotism—The greeks are going on well, their dessensions have in a great measure ceased & undoubtedly the approach of danger at the opening of this years campaign will unite all parties, but the holy Alliance will never suffer Greece to possess a free government, they cannot prevent them from obtaining their emancipation from the Turks, but the moment She obtains her Independence, the holy Alliance will interfere & impose upon her a government.—My Partner Mr Thomas Oxnard is on the point of departure for the United States, I hope whilst he is there that he will be enabled to Show personally to you the high esteem in which he as well as myself & all our Countrymen hold the Author of our declaration of Independence. With my best Compliments to Mr & Mrs Randolph & to your Grand Children I have the honour to remain Dear Sir Yours Sincerely—Josha Dodge